Exhibit 10.3

 

SETTLEMENT AGREEMENT AND STIPULATION

 

THIS SETTLEMENT AGREEMENT and STIPULATION dated as of April 24, 2014 by and
between ERF Wireless, Inc. ("ERF" or the "Company"), a corporation formed under
the laws of the State of Nevada, and IBC Funds, LLC ("IBC"), a Nevada Limited
Liability Company.

 

BACKGROUND:

 

WHEREAS, there are bona fide outstanding Liabilities of the Company in the
principal amount of not less than $172,500.00; and

 

WHEREAS, these Liabilities are past due; and

 

WHEREAS, IBC acquired such Liabilities on the terms and conditions set forth in
the annexed Claim Purchase Agreement(s), subject however to the agreement of the
Company and compliance with the provisions hereof; and

 

WHEREAS, IBC and ERF desire to resolve, settle, and compromise among other
things the liabilities as more particularly set forth on Schedule A annexed
hereto (hereinafter collectively referred to as the "Claims").

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

"AGREEMENT" shall have the meaning specified in the preamble hereof.

 

"CLAIM AMOUNT" shall mean $172,500.00.

 

"COMMON STOCK" shall mean the Company's common stock, $.001 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).

 



1

 

 

"COURT" shall mean Circuit Court within the Twelfth Judicial Circuit, Florida.
"DISCOUNT" shall mean forty-two (42%) percent, subject to paragraph 3(b) herein.
"DTC" shall have the meaning specified in Section 3b.

 

"DWAC" shall have the meaning specified in Section 3b.

 

"FAST" shall have the meaning specified in Section 3b.

 

"MARKET PRICE" on any given date shall mean the lowest Sale Price during the
Valuation Period.

 

"PRINCIPAL MARKET" shall mean the Nasdaq National Market, the Nasdaq SmallCap
Market, the Over the Counter Bulletin Board, QB marketplace, the American Stock
Exchange or the New York Stock Exchange, whichever is at the time the principal
trading exchange or market for the Common Stock.

 

"PURCHASE PRICE" shall mean the Market Price during the Valuation Period (or
such other date on which the Purchase Price is calculated in accordance with the
terms and conditions of this Agreement) less the product of the Discount and the
Market Price.

 

"SELLER" shall mean any individual or entity listed on Schedule A, who
originally owned the Claims.

 

"TRADING DAY" shall mean any day during which the Principal Market shall be open
for business.

 

"TRADING PERIOD" shall mean Trading Days during the Valuation Period.

 



2

 

 

"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).

 

"VALUATION PERIOD" shall mean the ten (10) day Trading Period preceding the
share request inclusive of the day of any Share Request pursuant to this
agreement (the "Trading Period"); provided that the Valuation Period shall be
extended as necessary in the event that (1) the Initial Issuance is delivered in
more than one tranches pursuant to Sections 3(a) and 3(e), and/or (2) one or
more Additional Issuances is required to be made pursuant to Section 3(d) below,
in which case the Valuation Period for each issuance shall be extended to
include additional trading days pursuant to such issuance. The Valuation Period
shall begin on the date of any Share Request pursuant to this Agreement, but
shall be suspended to the extent that any subsequent Initial Issuance tranche
and/or Additional Issuance is due to be made until such date as such Initial
Issuance tranche and/or Additional Issuance is delivered to IBC pursuant to
Section 3(b)(iii). Any period of suspension of the Valuation Period shall be
established by means of a written notice from IBC to the Company.

 

2.     Fairness Hearing. Upon the execution hereof, Company and IBC agree,
pursuant to Section 3(a)(10) of the Securities Act of 1933 (the "Act"), to
immediately submit the terms and conditions of this Agreement to the Court for a
hearing on the fairness of such terms and conditions, and the issuance exempt
from registration of the Settlement Shares. This
Agreement shall become binding upon the parties only upon entry of an order by
the Court substantially in the form annexed hereto as Exhibit A (the "Order").

 



3

 

 

3.     Settlement Shares. Following entry of an Order by the Court in accordance
with Paragraph 2 herein and the delivery by IBC and Company of the Stipulation
of Dismissal (as defined below) subject to paragraph 7 herein, Company shall
issue and deliver to IBC shares of its Common Stock (the "Settlement Shares") as
follows:

 

a.     In settlement of the Claims, Company shall initially issue and deliver to
IBC, in one or more tranches as necessary subject to paragraph 3(f) herein,
shares of Common Stock (the "Initial Issuance"), subject to adjustment and
ownership limitations as set forth below, sufficient to satisfy the compromised
amount at a forty-two percent (42%) discount to market (the total amount of the
claims divided by 58%) subject to paragraph 3(b) herein, based on the market
price during the valuation period as defined herein through the issuance of
freely trading securities issued pursuant to Section 3(a)(10) of the Securities
Act (the "settlement shares").

 

b.     No later than the first business day following the date that the Court
enters the Order, time being of the essence, Company shall: (i) transmit via
email, facsimile and overnight delivery an irrevocable and unconditional
instruction to Company's stock transfer agent; and (ii) issue the Initial
Issuance, as Direct Registration Systems (DRS) shares to IBC's account with the
Depository Trust Company (DTC) or through the Fast Automated Securities Transfer
(FAST) Program of DTC's Deposit/Withdrawal Agent Commission (DWAC) system,
without any legends or restriction on transfer. The date upon which the first
tranche of the Initial Issuance shares have been received into IBC's account and
are available for sale by IBC shall be referred to as the "Issuance Date". In
the event that Company is delinquent on issuance of shares of stock to IBC
pursuant to the terms and conditions of this Section 3 within five (5) Trading
Days of a request for issuance of shares pursuant to Court Order Granting
Approval of this Settlement Agreement, then the Discount shall be increased by
five percent (5%), as well as an additional five percent (5%) for each
additional delinquency of five (5) Trading Days up to a maximum Discount of
ninety percent (90%) until all Settlement Shares have been received by IBC and
Company has fully complied with all terms and conditions and obligations
pursuant to this Settlement Agreement and Stipulation.

 



4

 

 

c.     During the Valuation Period, the Company shall deliver to IBC, through
the Initial Issuance and any required Additional Issuance subject to paragraph
3(f) herein, that number of shares (the "Final Amount") with an aggregate value
equal to (A) the sum of the Claim Amount, divided by (B) the Purchase Price. The
parties acknowledge that the number of Settlement Shares to be issued pursuant
to this Agreement is indeterminable as of the date of its execution, and could
well exceed the current existing number of shares outstanding as of the date of
its execution.

 

d.     If at any time during the Valuation Period the Market Price is below 90%
of the Market Price on the day before the Issuance Date, Company will
immediately cause to be issued and delivered to IBC in accordance with the
provisions of Section 3(b) herein, such additional shares as may be required to
effect the purposes of this Settlement Agreement (each, an "Additional
Issuance"), subject to the limitation in the paragraph below. At the end of the
Valuation Period, if the sum of the Initial Issuance and any Additional Issuance
is greater than the Final Amount, IBC shall promptly deliver any remaining
shares to Company or its transfer agent for cancellation.

 



5

 

 

e.     Notwithstanding anything to the contrary contained herein, it is the
intention of the parties that the Settlement Shares beneficially owned by IBC at
any given time shall not exceed the number of such shares that, when aggregated
with all other shares of Company then beneficially owned by IBC, or deemed
beneficially owned by IBC, would result in IBC owning more than 9.99% of all of
such Common Stock as would be outstanding on such date, as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder. In compliance therewith, the Company agrees to deliver the Initial
Issuance and any Additional Issuances in one or more traunches.

 

f.     For the avoidance of doubt, the price used to determine the number of
shares of Common Stock to be delivered pursuant to any Share Request shall be
rounded up to the nearest decimal place of .00001.

 

4.     Necessary Action. At all times after the execution of this Agreement and
entry of the Order by the Court, each party hereto agrees to take or cause to be
taken all such necessary action including, without limitation, the execution and
delivery of such further instruments and documents, as may be reasonably
requested by any party for such purposes or otherwise necessary to effect and
complete the transactions contemplated hereby.

 

5.     Releases. Upon receipt of all of the Settlement Shares for and in
consideration of the terms and conditions of this Agreement, and except for the
obligations, representations and covenants arising or made hereunder or a breach
hereof, the parties hereby release, acquit and forever discharge the other and
each, every and all of their current and past officers, directors, shareholders,
affiliated corporations, subsidiaries, agents, employees, representatives,
attorneys, predecessors, successors and assigns (the "Released Parties"), of and
from any and all claims, damages, cause of action, suits and costs, of whatever
nature, character or description, whether known or unknown, anticipated or
unanticipated, which the parties may now have or may hereafter have or claim to
have against each other with respect to the Claims. Nothing contained herein
shall be deemed to negate or affect IBC's right and title to any securities
heretofore issued to it by Company or any subsidiary of Company.

 



6

 

 

6.     Representations. Company hereby represents, warrants and covenants to IBC
as follows:

 

a.     There are One Billion (1,000,000,000) shares of Common Stock of the
Company authorized, of which approximately One Million One Thousand Seven
Hundred Forty Three (1,001,743) Shares of Common Stock are issued and
outstanding; and approximately Nine Hundred Ninety Eight Million Nine Hundred
Ninety Eight Thousand Two Hundred Fifty Seven (998.998.257) Shares of Common
Stock are available for issuance pursuant hereto;

 

b.     The shares of Common Stock to be issued pursuant to the Order are duly
authorized, and when issued will be duly and validly issued, fully paid and
non-assessable, free and clear of all liens, encumbrances and preemptive and
similar rights to subscribe for or purchase securities;

 

c.     The shares will be exempt from registration under the Securities Act and
issuable without any restrictive legend;

 



7

 

 

d.     The Company has reserved from its duly authorized capital stock a number
of shares of Common Stock at least equal to the greater of the number of shares
that could be issued pursuant to the terms of the Order and that it shall
reserve at its transfer agent, at a minimum, Fifteen Million (15,000,000) shares
during the Valuation Period in order to ensure that it can properly carry out
the terms of this agreement, which may only be released to Company once all of
the settlement shares have been delivered and converted pursuant to this
agreement and Company's obligations are otherwise fully satisfied or there has
otherwise been a default pursuant to the terms of this agreement;

 

e.     If at any time it appears reasonably likely that there may be
insufficient authorized shares to fully comply with the Order, Company shall
promptly increase its authorized shares to ensure its ability to timely comply
with the Order;

 

f.     The execution of this Agreement and performance of the Order by Company
and IBC will not (1) conflict with, violate or cause a breach or default under
any agreements between Company and any creditor (or any affiliate thereof)
related to the account receivables comprising the Claims, or (2) require any
waiver, consent, or other action of the Company or any creditor, or their
respective affiliates, that has not already been obtained;

 

g.     Without limitation, the Company hereby waives any provision in any
agreement related to the account receivables comprising the Claims requiring
payments to be applied in a certain order, manner, or fashion, or providing for
exclusive jurisdiction in any court other than this Court;

 

h.     The Company has all necessary power and authority to execute, deliver and
perform all of its obligations under this Agreement;

 



8

 

 

i.     The execution, delivery and performance of this Agreement by Company has
been duly authorized by all requisite action on the part of Company and its
Board of Directors (including a majority of its independent directors), and this
Agreement has been duly executed and delivered by Company;

 

j.     Company did not enter into the transaction giving rise to the Claims in
contemplation of any sale or distribution of Company's common stock or other
securities;

 

k.     There has been no modification, compromise, forbearance, or waiver
entered into or given with respect to the Claims. There is no action based on
the Claims that is currently pending in any court or other legal venue, and no
judgments based upon the Claims have been previously entered in any legal
proceeding;

 

l.     There are no taxes due, payable or withholdable as an incident of
Seller's provision of goods and services, and no taxes will be due, payable or
withholdable as a result of settlement of the Claims;

 

m.     Seller was not and within the past ninety (90) days has not been directly
or indirectly through one or more intermediaries in control, controlled by, or
under common control with, the Company and is not an affiliate of the Company as
defined in Rule 144 promulgated under the Act;

 

n.     To the best of the Company's knowledge, Seller is not, directly or
indirectly, utilizing any of the proceeds received from IBC for selling the
Claims to provide any consideration to or invest in any manner in the Company or
any affiliate of the Company;

 

o.     Company has not received any notice (oral or written) from the SEC or
Principal Market regarding a halt, limitation or suspension of trading in the
Common Stock; and

 



9

 

 

p.     Seller will not, directly or indirectly, receive any consideration from
or be compensated in any manner by, the Company, or any affiliate of the
Company, in exchange for or in consideration of selling the Claims;

 

q.     Company represents that none of the services provided or to be provided
which gave rise to the Claims were or are services related to promoting the
Company's Securities or that may be considered relations services;

 

r.     Company represents that each Claim being purchased pursuant hereto is a
bona-fide Claim against the Company and that the invoices or written
contract(s)/promissory notes underlying each Claim are accurate representations
of the nature of the debt and the amounts owed by the Company to Seller;

 

s.     Company acknowledges that IBC or its affiliates may from time to time,
hold outstanding securities of the Company which may be convertible in shares of
the Company's common stock at a floating conversion rate tied to the current
market price for the stock. The number of shares of Common Stock issuable
pursuant to this Agreement may increase substantially in certain circumstances,
including, but not necessarily limited to the circumstance wherein the trading
price of the Common Stock declines during the Valuation Period. The Company's
executive officers and directors have studied and fully understand the nature of
the transaction contemplated by this Agreement and recognize that they have a
potential dilutive effect. The board of directors of the Company has concluded
in its good faith business judgment that such transaction is in the best
interests of the Company. The Company specifically acknowledges that its
obligation to issue the Settlement Shares is binding upon the Company and
enforceable regardless of the dilution such issuance may have on the ownership
interests of other shareholders of the Company. The Board of Directors of the
Company has further given its consent for each conversion of shares of stock
pursuant to this agreement and agrees and consents that same may occur below the
par value of the Company's Common Stock.

 



10

 

 

t.     None of the transactions agreements or proceedings described above is
party of a plan or scheme to evade the registration requirements of the
Securities Act and ERF and IBC are acting and has acted in an arms-length
capacity.

 

7.     Continuing Jurisdiction. Simultaneously with the execution of this
Agreement, the attorneys representing the parties hereto will execute a
stipulation of dismissal substantially in the form annexed hereto as Exhibit B
(the "Stipulation of Dismissal"). The parties hereto expressly agree that said
Stipulation of Dismissal shall not be filed, but shall be held in escrow by
counsel for IBC Funds, LLC, until such time that Company has fully complied with
all of its obligations under this Settlement Agreement and Stipulation. In order
to enable the Court to grant specific enforcement or other equitable relief in
connection with this Agreement, (a) the parties consent to the jurisdiction of
the Court for purposes of enforcing this Agreement, and (b) each party to this
Agreement expressly waives any contention that there is an adequate remedy at
law or any like doctrine that might otherwise preclude injunctive relief to
enforce this Agreement.

 

8.     Conditions Precedent/ Default

 

a.     If Company shall default in promptly delivering the Settlement Shares to
IBC in the form and mode of delivery as required by Paragraphs 2, 3, 4 and 6
herein or otherwise fail in any way to fully comply with the provisions thereof;

 



11

 

 

b.     If the Order shall not have been entered by the Court on or prior to
ninety (90) days after execution of this agreement;

 

c.     If the Company shall fail to comply with the Covenants set forth in
Paragraph 14 hereof;

 

d.     If Bankruptcy, dissolution, receivership, reorganization, insolvency or
liquidation proceedings or other proceedings for relief under any bankruptcy law
or any law for the relief of debtors or other legal proceedings for any reason
shall be instituted by or against the Company; or if the trading of the Common
Stock shall have been halted, limited, or suspended by the SEC or on the
Principal Market; or trading in securities generally on the Principal Market
shall have been suspended or limited; or, minimum prices shall been established
for securities traded on the Principal Market or eligible for delivery via DTC
or DWAC; or the Common Stock is not eligible or unable to be deposited for trade
on the Principal Market; or the Common Stock is no longer eligible for book
transfer delivery via DWAC; or the Company is delinquent or has not made its
required Securities and Exchange Commission filings; or there shall have been
any material adverse change (i) in the Company's finances or operations, or (ii)
in the financial markets such that, in the reasonable judgment of the IBC, makes
it impracticable or inadvisable to trade the Settlement Shares; and such
suspension, limitation or other action is not cured within ten (10) trading
days; then the Company shall be deemed in default of the Agreement and Order and
this Agreement shall be voidable in the sole discretion of IBC, unless otherwise
agreed by written agreement of the parties;

 



12

 

 

e.     In the event that the Company fails to fully comply with the conditions
precedent as specified in paragraph 8 a. through d. herein, then the Company
shall be deemed in default of the agreement and IBC, at its option and in its
sole discretion, may declare Company to be in default of the Agreement and
Order, and this Agreement shall be voidable in the sole discretion of IBC,
unless otherwise agreed by written agreement of the parties. In said event, IBC
shall have no further obligation to comply with the terms of this agreement and
can thus opt out of making any remaining payments, if applicable, not previously
made to creditors as contemplated by the Claims Purchase Agreements as
referenced in Schedule A.

 

9.     Information. Company and IBC each represent that prior to the execution
of this Agreement, they have fully informed themselves of its terms, contents,
conditions and effects, and that no promise or representation of any kind has
been made to them except as expressly stated in this Agreement.

 

10.     Ownership and Authority. Company and IBC represent and warrant that they
have not sold, assigned, transferred, conveyed or otherwise disposed of any or
all of any claim, demand, right, or cause of action, relating to any matter
which is covered by this Agreement, that each is the sole owner of such claim,
demand, right or cause of action, and each has the power and authority and has
been duly authorized to enter into and perform this Agreement and that this
Agreement is the binding obligation of each, enforceable in accordance with its
terms.

 

11.     No Admission. This Agreement is contractual and it has been entered into
in order to compromise disputed claims and to avoid the uncertainty and expense
of the litigation. This Agreement and each of its provisions in any orders of
the Court relating to it shall not be offered or received in evidence in any
action, proceeding or otherwise used as an admission or concession as to the
merits of the Action or the liability of any nature on the part of any of the
parties hereto except to enforce its terms.

 



13

 

 

12.     Binding Nature. This Agreement shall be binding on all parties executing
this Agreement and their respective successors, assigns and heirs.

 

13.     Authority to Bind. Each party to this Agreement represents and warrants
that the execution, delivery and performance of this Agreement and the
consummation of the transactions provided in this Agreement have been duly
authorized by all necessary action of the respective entity and that the person
executing this Agreement on its behalf has the full capacity to bind that
entity. Each party further represents and warrants that it has been represented
by independent counsel of its choice in connection with the negotiation and
execution of this Agreement, and that counsel has reviewed this Agreement.

 

14.     Repurchase. Notwithstanding any other agreement or term in this
Settlement Agreement and Stipulation, at any time prior to the full $172,500
Settlement Amount being fully converted into ERF Wireless common stock ERF
Wireless shall have the irrevocable right to repurchase any or all unconverted
amount of the $172,500 Settlement Amount by notifying IBC, in writing, or any
successor, of their intent to repurchase within three days and requesting a
"Payoff Amount". Within three days following such notification ERF Wireless
shall wire 120% of the Payoff Amount to IBC as the full repurchase price of the
unconverted portion of the $172,500 Settlement Amount.

 

15.     Indemnification. Company shall indemnify, defend and hold IBC and its
affiliates harmless with respect to all obligations of Company arising from or
incident or related to this Agreement, including, without limitation, any claim
or action brought derivatively or by the Seller or shareholders of Company.

 



14

 

 

16.     Legal Effect. The parties to this Agreement represent that each of them
has been advised as to the terms and legal effect of this Agreement and the
Order provided for herein, and that the settlement and compromise stated herein
is final and conclusive forthwith, subject to the conditions stated herein, and
each attorney represents that his or her client has freely consented to and
authorized this Agreement after have been so advised.

 

17.     Waiver of Defense. Each party hereto waives a statement of decision, and
the right to appeal from the Order after its entry. Company further waives any
defense based on the rule against splitting causes of action. The prevailing
party in any motion to enforce the Order shall be awarded its reasonably
attorney fees and expenses in connection with such motion. Except as expressly
set forth herein, each party shall bear its own attorneys' fees, expenses and
costs.

 

18.     Signatures. This Agreement may be signed in counterparts and the
Agreement, together with its counterpart signature pages, shall be deemed valid
and binding on each party when duly executed by all parties. Facsimile and
electronically scanned signatures shall be deemed valid and binding for all
purposes. This Agreement may be amended only by an instrument in writing signed
by the party to be charged with enforcement thereof This Agreement supersedes
all prior agreements and understandings among the parties hereto with respect to
the subject matter hereof.

 

19.     Choice of Law, Etc. Notwithstanding the place where this Agreement may
be executed by either of the parties, or any other factor, all terms and
provisions hereof shall be governed by and construed in accordance with the laws
of the State of Florida, applicable to agreements made and to be fully performed
in that State and without regard to the principles of conflicts of laws thereof.
Any action brought to enforce, or otherwise arising out of this Agreement shall
be brought only in the Circuit Court sitting in the Twelfth Judicial Circuit of
Florida.

 



15

 

 

20.     Exclusivity. For a period of the later of one hundred eighty (180) days
from the date of the execution of this Agreement or upon IBC's final sale of all
shares of stock issued pursuant hereto subsequent to final adjustment; (a)
Company and its representatives shall not enter into any exchange transaction
under Section 3(a)(10) of the Securities Act nor directly or indirectly discuss,
negotiate or consider any proposal, plan or offer from any other party relating
to any liabilities, or any financial transaction having an effect or result
similar to the transactions contemplated hereby, and (b) IBC shall have the
exclusive right to negotiate and execute definitive documentation embodying the
terms set forth herein and other mutually acceptable terms.

 

21.     Inconsistency. In the event of any inconsistency between the terms of
this Agreement and any other document executed in connection herewith, the terms
of this Agreement shall control to the extent necessary to resolve such
inconsistency.

 

22.     NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of

 

(a)     the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,

 

(b)     the seventh business day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or

 

(c)     the second business day after mailing by domestic or international
express courier, with delivery costs and fees prepaid,

 

in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) days' advance written notice similarly given to each of the other
parties hereto):

 



16

 

 

Company:

 

ERF Wireless, Inc.

Dr. H. Dean Cubley, CEO

2911 South Shore Blvd.

Suite 100

League City, Texas 77573

Tel: 281-538-2101

Fax: 281-538-2121

Email: hdc@erfwireless.com

 

with a copy to:

 

Michael G. Brown, Esquire

P.O. Box 19702

Sarasota, Florida 34237

941-780-1300 (phone)

941-296-7500 (fax)

Florida Bar No. 0148709

 

IBC Funds, LLC

Attn: Samuel Oshana

1170 Kane Concourse, Suite 404

Bay Harbor, Florida 33154

Telephone: 786-218-4651

Email: sam@ibcfunds.com

 

and

 

Charles N. Cleland, Jr., P.A.

2127 Ringling Boulevard, Suite 104

Sarasota, Florida 34237

(941) 955-1595 phone

(941) 953-7185 facsimile

Florida Bar No. 0896195

ccleland@clelandpa.com email

 



17

 

 

IN WITNESS WHEREOF, the parties have duly executed this Settlement Agreement and
Stipulation as of the date first indicated above.

 

IBC Funds, LLC

 

 

By:__________________________

Name:________________________

Title:_________________________

 

 

 

ERF Wireless, Inc.

 

 

By: /s/ Dr. H. Dean Cubley

Name: Dr. H. Dean Cubley

Title: CEO

 



18

 

 

SCHEDULE A

 



Name Nature of Claim Claim Amount       Pyrenees Investments, LLC Invoice
$22,500.00       Angus Capital Partners Portion of Promissory Note $150,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



19

 